COURT OF APPEALS OF VIRGINIA


            Present: Judges Petty, O’Brien and Senior Judge Frank
            Argued by teleconference
PUBLISHED




            JOHN BERRY
                                                                                OPINION BY
            v.     Record No. 0204-20-4                                    JUDGE WILLIAM G. PETTY
                                                                                JULY 14, 2020
            MARY BARNES, TRICIA ANN SCANLON AND
             DONALD EDWARD SCANLON


                              FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                                          Louise M. DiMatteo, Judge

                           Colleen M. Quinn (Mary G. McLaurin; Locke & Quinn, PLC on
                           briefs), for appellant.

                           Maggy R. Vaughn; Elizabeth S. Vaughan (Graham Law Firm,
                           PLLC, on brief), for appellees.

                           (Isabel Kaldenbach; Isabel Kaldenbach, PLLC, on brief), Guardian
                           ad litem for minor child.


                   John Berry, the putative father of a newborn child, appeals the circuit court’s granting of

            a plea in bar on the basis that he has no standing to appeal a legal decision made by the juvenile

            and domestic relations district court regarding the child. Berry argues that he timely registered

            with the Virginia Birth Father Registry and is thereby entitled to notice and participation in

            adoption proceedings regarding the child. We agree and reverse.
                                        I. BACKGROUND1

        When Mary Barnes discovered she was six months’ pregnant, she informed John Berry.

Both Barnes and Berry have testified under oath that Berry is the biological father of the child.

Berry accompanied Barnes to two adoption agencies to get information about placing the child

for adoption. At both agencies, Berry resisted the option of adoption and stated he wished to

parent or co-parent the child. One agency helped Berry create a parenting plan.

        The other agency, Catholic Charities, connected Barnes with a prospective adoptive

couple and worked to facilitate the adoption. On July 8, 2019, Catholic Charities sent a certified

letter to Berry informing him of the Virginia Birth Father Registry (Registry) as required by

Code § 63.2-1250(F). Berry and Barnes met with Catholic Charities on July 23, 2019, and

employee Katherine McManus testified she “serve[d] as a support person [to Berry] during the

meeting.” McManus also testified that although a search of the Registry indicated Berry had not

yet registered, she did not ask him if he had received the letter and did not mention the Registry

to him. McManus then spoke with Berry by phone and told him that Catholic Charities would no

longer divulge to him any information regarding Barnes’s adoption steps because she was the

“identified client” and he did not agree with her decision to pursue adoption.

        On August 26, 2019 the adoptive parents filed a petition with the juvenile and domestic

relations district court (the JDR court) requesting that the court accept Barnes’s “consent

pursuant to Code § 63.2-1233, . . . terminate the birth father’s parental rights, . . . and transfer


        1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are discussed in this
opinion. Consequently, “[t]o the extent that this opinion mentions facts found in the sealed
record, we unseal only those specific facts, finding them relevant to the decision in this case.
The remainder of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va.
283, 288 n.1 (2017).

                                                 -2-
custody of [the] child pursuant to applicable law.” On that same day, Berry received notice that

he was registered with the Registry; he additionally filed a motion for genetic testing. Barnes’s

child was born August 28, 2019. On September 9, 2019, the JDR court held a hearing to

consider the adoptive parents’ petition. Berry attended the hearing with counsel.2 Based on its

interpretation of Code § 63.2-1205, the JDR court ruled that although Berry had registered with

the Registry within ten days of the child’s birth, he had not timely registered. The JDR court

ruled Berry had no standing to withhold his consent to the adoption. The JDR court excused

Berry from the courtroom and proceeded to accept Barnes’s consent to the adoption. The JDR

court issued the order granting the petition whereby Barnes’s consent to adoption was “accepted

and approved, and find[ing] that should she fail to revoke her consent within seven (7) days, that

her parental rights will thereby terminate.” At the same time, the JDR court issued an “Order

Terminating [Berry’s] Parental Rights” and denying Berry’s motion for genetic testing after

finding that Berry was the birth father but he had failed to register with the Registry prior to July

24, 2019, which was more than ten days after the Catholic Charities letter was sent.

       Two days later, on September 11, 2019, Berry appealed to the Circuit Court of Arlington

County the orders granting the petition and terminating his rights on the basis he had not timely

registered with the Registry. In response, Barnes revoked her consent to the adoption. The JDR

court accepted the revocation on September 16, 2019, pursuant to Code § 63.2-1234(1). As set

forth by Code § 63.2-1234(1)(b), it was “order[ed] that [Barnes’s] consent given for the purpose




       2
          The appellees’ brief notes that Berry was told the hearing would be on September 23,
2019, but the date was moved up to September 9. Berry was not notified of the new date. The
brief states that “[w]hile it is unclear how Mr. Berry obtained notice of the September 9, 2019
hearing, it is clear that he had actual notice thereof, as evidenced by the fact that he was present
and represented by counsel.”

                                                -3-
of such placement [was] void,” but the JDR court did not “determine custody of the child” as set

forth by that statute.3

        A hearing was scheduled in the circuit court on Berry’s appeal. Prior to the hearing, the

adoptive parents and Barnes filed a plea in bar arguing the appeal should be dismissed for lack of

standing. The circuit court heard testimony and accepted evidence at a November 2019 hearing.

It then issued an order ruling that Berry “lack[ed] standing to bring the instant appeal under

Virginia Code Section 63.2-1249 et. seq. [the Virginia Birth Father Registry Act]” and dismissed

the appeal. Berry now appeals to this Court.

                                          II. ANALYSIS

        The primary issue on appeal is the circuit court’s interpretation of Code § 63.2-1250 in

the context of the parental placement adoption framework. “Adoption in Virginia is solely a

creature of statute.” Sozio v. Thorpe, 22 Va. App. 271, 274 (1996) (quoting NPA v. WBA, 8
Va. App. 246, 250 (1989)). Statutory interpretation is a question of law which we review de

novo. Harvey v. Flockhart, 65 Va. App. 131, 143 (2015).

                Although the “adoption statutes should be liberally construed to
                carry out the beneficent purposes of . . . adoption,” McFadden v.
                McNorton, 193 Va. 455, 461 (1952), the principle is well
                established that “[c]ourts must construe statutes according to the
                language used by the legislature.” Anderson v. Commonwealth,
                182 Va. 560, 565 (1944). Where the statutory language is clear
                and plain, we cannot look for ambiguities under the guise of
                applying liberal construction. Id.

Sozio, 22 Va. App. at 274 (alterations in original); see Harvey, 65 Va. App. at 143. “The one

canon of construction that precedes all others is that ‘[w]e presume that the legislature says what


        3
         After Barnes revoked consent, Berry filed a motion with the JDR court to reconsider its
ruling that his registration with the Registry within ten days of the child’s birth was not timely
and asking the JDR court to grant him custody of the child or determine custody between birth
parents as contemplated by Code § 63.2-1234(1)(b). It appears from the record that Berry’s
motion to reconsider was transferred to the circuit court and combined with the appeal.
                                                 -4-
it means and means what it says.’” Tvardek v. Powhatan Vill. Homeowners Ass’n, Inc., 291 Va.
269, 277 (2016) (quoting In re: Woodley, 290 Va. 482, 491 (2015)).

                                 A. Parental Placement Adoption

       Virginia allows a parent to place his or her child for adoption using the statutory

framework established for that purpose. “This process for parental placement adoption is

codified in Code §§ 63.2-1230 through 63.2-1240.” Knight v. Ottrix, 69 Va. App. 519, 525

(2018). Both the Supreme Court of Virginia and the United States Supreme Court have

“explicitly recognized that the relationship between a parent and child is constitutionally

protected by the Due Process Clause of the Fourteenth Amendment.” Copeland v. Todd, 282
Va. 183, 198 (2011) (“The liberty interest at issue in this case—the interest of parents in the care,

custody, and control of their children—is perhaps the oldest of the fundamental liberty interests

recognized by this Court.” (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000))). “Therefore,

[even parental placement] adoption cases invoke significant substantive and procedural

safeguards to protect the biological parent’s due process rights.” Id.

       Under Virginia’s adoption statutes, a “child may be placed for adoption by . . . [t]he

child’s parent or legal guardian if the placement is a parental placement[.]” Code § 63.2-1200.

Under the framework, the birth parent “may place his [or her] child for adoption directly with the

adoptive parents of his [or her] choice.” Knight, 69 Va. App. at 525 (quoting Code § 63.2-1230).

The process for adoption “may be initiated in a JDR court provided that at least one parent

consents to adoption.” Id. Although adoption of a child can “be instituted only by petition to a

circuit court,” Code § 63.2-1201, the parental placement framework assigns to the JDR courts

some of the preliminary steps. For example, Code § 63.2-1233 provides, “Consent to the

proposed adoption shall be executed upon compliance with the provisions of this chapter before

a [JDR] court . . . .” However, prior to accepting consent of the birth parent, the court must make
                                                -5-
certain factual findings pursuant to Code § 63.2-1232, which requires counseling of the birth

parents regarding options to adoption and the legal effects of adoption, exchange of information,

a home study of adoptive parents, and disclosure of financial agreements and fees related to the

adoption. “When the [JDR] court is satisfied that all requirements of Code § 63.2-1232 have

been met with respect to at least one birth parent and the adoptive child is at least in the third

calendar day of life,” the JDR court approves consent to the proposed adoption in compliance

with the provisions of Code § 63.2-1202. Code § 63.2-1233.

       Once consent is executed before the JDR court, it may be revoked “[b]y either consenting

birth parent for any reason for up to seven days from its execution” unless that right is waived, in

which case the child must be at least ten days old at the time consent is given. Code

§ 63.2-1234. When a valid revocation is filed, “the [JDR] court shall order that any consent

given for the purposes of such placement is void and, if necessary, the [JDR] court shall

determine custody of the child as between the birth parents.” Code § 63.2-1234(1)(b).

                   B. A Birth Father’s Rights in a Parental Placement Adoption

       The statutory framework controls when the consent of a birth father is required. Where a

birth mother places the child for adoption, consent to the adoption must also be executed “by any

man who is an acknowledged father under § 20-49.1, is an adjudicated father under § 20-49.8, is

a presumed father . . . , or has registered with the Virginia Birth Father Registry . . . .” Code

63.2-1202(C) (capitalization and numbering omitted).4 Code § 63.2-1233 lists circumstances in

which the birth father’s consent to adoption is not required. The relevant portion of that section

states, “The consent of a birth father who is not married to the mother of the child at the time of


       4
          Because Berry did not assign error to either the circuit court’s finding he was not an
acknowledged father under Code § 20-49.1 or its finding he had not “commence[d] a proceeding
to adjudicate his paternity” pursuant to Code § 63.2-1250(D)(2) by filing a motion for genetic
testing, we do not address either of those issues here.
                                                -6-
the child’s conception or birth shall not be required if the putative father named by the birth

mother . . . did not register with the Virginia Birth Father Registry pursuant to [Code

§ 63.2-1250].”

        Code § 63.2-1250 establishes the framework for preserving a putative birth father’s rights

through registering with the Virginia Birth Father Registry. That code section explains that

“[a]ny man who has engaged in sexual intercourse with a woman is deemed to be on legal notice

that a child may be conceived and that the man is entitled to all legal rights and obligations

resulting therefrom.” Code § 63.2-1250(A). “A man who desires to be notified of . . . a

proceeding for adoption or a proceeding for termination of parental rights regarding a child that

he may have fathered [must] register with [the Registry].” Code § 63.2-1250(B). Unless a man

is “acknowledged to be, presumed to be, or adjudicated the father” of the child, “[f]ailure to

timely register with the . . . Registry shall waive all rights of [the] man . . . to withhold consent to

an adoption proceeding.” Code § 63.2-1250(C). Conversely, timely registration preserves a

birth father’s right to participate in any legal proceeding affecting his parental rights, including

adoption proceedings. See Code § 63.2-1250(A). A man timely registers when the registration

“is received by the Department [of Social Services] within (i) 10 days of the child’s birth or

(ii) the time specified in Subsection C or F.”5 Code § 63.2-1250(E).


        5
         Subsection C deals with misrepresentation by the birth mother and is not relevant to the
case before us. Subsection F provides,

                 In the event that the identity and whereabouts of the birth father are
                 reasonably ascertainable, the child-placing agency or adoptive
                 parents shall give written notice to the birth father of the existence
                 of an adoption plan and the availability of registration with the
                 Virginia Birth Father Registry. Such written notice shall be
                 provided by personal service or by certified mailing to the birth
                 father’s last known address. Registration is timely if the signed
                 registration form is received by the Department within 10 days of

                                                 -7-
                                        C. Berry’s Standing

       The plea in bar filed by Barnes and the adoptive parents argued to the circuit court that

Berry had no standing to pursue legal rights regarding the child. The circuit court erred in

dismissing Berry’s appeal for two reasons.

                                    1. Berry Timely Registered

       Code § 63.2-1250(E) provides, “Registration is timely if it is received by the Department

[of Social Services] within (i) 10 days of the child’s birth or (ii) the time specified in subsection

. . . F.” (Emphasis added). Thus, the code section provides two distinct circumstances under

which registration with the Virginia Birth Father Registry is timely. Both parties agree that

Berry filed within ten days of the child’s birth, which was alternative (i), but did not file within

the time specified in subsection F, which was alternative (ii).6 The circuit court held that once

the time period began to run under alternative (ii), Berry could not timely register using

alternative (i). We disagree.

       In drafting Code § 63.2-1250(E), the legislature separated the alternatives for timely

registration with both the numerals (i) and (ii) and the disjunctive word “or.” This Court has

previously explained that phrases separated by a disjunctive are independent alternative choices.

See Williams v. Commonwealth, 61 Va. App. 1, 8 (2012) (“The use of the disjunctive word ‘or,’



               personal service of the written notice or within 13 days of the
               certified mailing date of the written notice. The personal service or
               certified mailing may be completed either prior to or after the birth
               of the child.

Code 63.2-1250(F).
       6
          Berry concedes he did not register within the time specified in Code § 63.2-1250(F)
after Catholic Charities mailed a letter to him on July 8, 2019. He assigns error to the finding
that the letter constituted “adequate notice of the adoption proceedings.” Because we are
reversing based on his assignments of error regarding standing and timely registration, we need
not address this assignment of error.
                                                 -8-
rather than the conjunctive ‘and,’ signifies the availability of alternative choices.” (quoting Rose

v. Commonwealth, 53 Va. App. 505, 514 (2009))); Shreve v. Commonwealth, 44 Va. App. 541,

548 (2004) (“The disjunctive serves to connect the two parts of the sentence but also to keep

them separate and independent.”); Smoot v. Commonwealth, 37 Va. App. 495, 501 (2002)

(“Generally, phrases separated by a comma and the disjunctive ‘or’ are independent.”). Thus,

under Code § 63.2-1250(E), a man who meets either alternative (i) or (ii) has timely registered.

       Nevertheless, the circuit court adopted the appellees’ argument that if a birth father

receives notice pursuant to subsection F prior to the child’s birth then he no longer has the option

of registering within ten days of the birth. In essence, the court interpreted the statute to say a

registration is timely if it is completed by the earlier of alternative (i) or (ii). This was error. We

presume that in drafting this provision, “the legislature [said] what it mean[t] and mean[t] what it

[said]” in providing two separate, independent alternatives for timely filing. See Tvardek, 291
Va. at 277. If the General Assembly had intended to add the phrase “the earlier of,” then it

certainly knew how to do so. For example, under the heading of “Administrative establishment

of paternity,” the General Assembly provided for a father to rescind his acknowledgment of

paternity “within the earlier of (i) sixty days from the date of signing or (ii) the date of entry of

an order [related to the child].” Code § 63.2-1913 (emphasis added). In contrast, the General

Assembly did not include any phrase to modify the two alternatives by which a man may timely

register with the Virginia Birth Father Registry. “Where the General Assembly has expressed its

intent in clear and unequivocal terms, it is not the province of the judiciary to add words to the




                                                 -9-
statute or alter its plain meaning.” Jackson v. Fid. & Deposit Co. of Md., 269 Va. 303, 313

(2005). And we will not do so here.7

       It is uncontested that Berry met the first alternative option. Registration is timely if it is

received by the Department within ten days of the child’s birth. Code § 63.2-1250(E)(i). The

child was born on August 28, 2019. Berry had until September 7, 2019, to timely register. Berry

sent to the Department of Social Services the required form dated August 21, 2019, and received

on August 26, 2019, a return letter from the Department notifying Berry that his “name has been

entered into the Virginia Birth Father Registry.” The letter further stated he was “not required to

do anything.” Berry was thereby timely registered before the consent hearing held on September

9, 2019.

                        2. Berry Had Standing as the Putative Birth Father

       As Code § 63.2-1250(A) makes clear, a “man is entitled to all legal rights and obligations

resulting” from conception of a child. Even where a man fails to timely register with the

Virginia Birth Father Registry and thereby “waive[s] all rights . . . to withhold consent to an

adoption proceeding,” nothing in that statute “terminates” a birth father’s other rights. In the

context of a parental placement adoption, a birth father does not lose his parental rights until a

circuit court so rules in entering a final adoption order. See Code § 63.2-1215 (“[By entry of the




       7
          The appellees suggest that applying the plain meaning of the words would impede the
timely flow of an adoption by always allowing ten days after the child’s birth for the father to
register. However, the ten days provided by the General Assembly for a birth father to register
with the Registry matches the General Assembly’s requirement that a birth parent’s consent is
revocable until at least the child’s tenth day of life. See Code § 63.2-1234(1) (requiring the child
be more than ten days old before revocation of consent is waived); see also Code § 63.2-1233(7)
(“Once the child is 10 days old, any executed denial of paternity is final and constitutes a waiver
of all rights with respect to the adoption of the child and cannot be withdrawn.”); Code
§ 63.2-1202 (same).

                                                - 10 -
final order of adoption, the birth parents are] divested of all legal rights and obligations in respect

to the child including the right to petition any court for visitation with the child.”).

        Here, the JDR court (erroneously) found Berry had waived his right to withhold consent

to the adoption pursuant to Code § 63.2-1250. Once Barnes revoked her consent, the JDR court

no longer had the consent of at least one birth parent as necessary for a parental placement

adoption; it was required to deny the petition. See Code § 63.2-1233(4) (“[I]f consent cannot be

obtained from at least one birth parent, the [JDR] court shall deny the petition . . . .”). At that

point, Berry’s withholding of consent was no longer relevant because the Code required the

petition to be denied.8 Berry continued to be entitled to all the “legal rights and obligations”

afforded him as the birth father of the child.9 See Code § 63.2-1250(A).




        8
          We also note that nothing in Code § 63.2-1233 gives the JDR court authority to
terminate either parent’s parental rights. The authority vested in the JDR court by this statute is
to accept consent for adoption for a parental placement adoption. Where only one parent
consents, the statute vests in the JDR court the authority to determine whether a non-consenting
parent is withholding consent contrary to the best interests of the child. “[I]f consent cannot be
obtained from at least one birth parent, the juvenile and domestic relations district court shall
deny the petition.” Knight, 69 Va. App. at 525 (quoting Code § 63.2-1233(3)). “The adoption
must then be ‘instituted by petition to a circuit court’ of proper venue.” Id. (quoting Code
§ 63.2-1201). As noted above, the termination of parental rights in an adoption proceeding can
only be done by a circuit court through entry of an order of adoption. See Code § 63.2-1215.
        9
         Although the JDR court denied Berry’s motion for genetic testing, both Berry and
Barnes testified under oath that Berry was the father of the child. We find no evidence in the
record to the contrary.

                                                 - 11 -
                                        III. CONCLUSION

       In providing for parental placement adoptions, the legislature created a framework to

balance the rights, interests, and expectations of birth parents, adoptive parents, adopted children,

and others. “[I]t is the responsibility of the legislature, not the judiciary, to formulate public

policy, to strike the appropriate balance between competing interests, and to devise standards for

implementation.” Marblex Design Int’l, Inc. v. Stevens, 54 Va. App. 299, 309 (2009) (quoting

Wood v. Bd. of Supervisors of Halifax Cty., 236 Va. 104, 115 (1988)). “Once the legislature has

acted, the role of the judiciary ‘is the narrow one of determining what [the legislature] meant by

the words it used in the statute.’” Akers v. Fauquier Cty. Dep’t of Soc. Servs., 44 Va. App. 247,

260-61 (2004) (alteration in original) (quoting Dionne v. Se. Foam Converting & Packaging, 240
Va. 297, 304 (1990)).

       Here, the legislature has provided in Code § 63.2-1250(E) that a man may timely register

with the Virginia Birth Father Registry within ten days of a child’s birth regardless of whether he

has been notified previously of the Registry pursuant to Code § 63.2-1250(F). Berry timely

registered. He was, therefore, entitled to the “legal rights and obligations” afforded him as the

putative birth father of the child. Code § 63.2-1250(A). Accordingly, we reverse the circuit

court’s decision denying Berry standing and remand this case to the circuit court for a de novo

hearing on the merits of Berry’s appeal, including consideration of custody if appropriate. See

Code § 63.2-1233(3); § 63.2-1234(1)(b).10

                                                                             Reversed and remanded.




       10
          Berry filed a motion with this Court for expedited review. We note that the last brief in
the case was filed on April 28, 2020, and the case was assigned to the next open panel. We
therefore deny the motion as moot.
                                               - 12 -